PER CURIAM.
Appellee brings this motion to dismiss, pursuant to Florida Rule of Appellate Procedure 9.300, seeking to have this court dismiss appellant’s appeal filed on October 20, 1977. The appeal was from an order dated September 20, 1977, revoking appellant’s probation and immediately sentencing him to three years in the state penitentiary. Subsequent to the filing of his appeal, appellant escaped from custody of the Opa Locka Community Correctional Center on May 1, 1978, during the pendency of his appeal. Appellant’s present whereabouts are unknown to the Department of Offender Rehabilitation.
Appellee urges as grounds for its motion to dismiss that, because appellant is a fugitive from justice while his appeal is pending, the appeal should be dismissed. As authority, appellee cites Bretti v. Wainwright, 225 So.2d 516 (Fla.1969); Woodson v. State, 19 Fla. 549 (1882); Mitchell v. State, 294 So.2d 395 (Fla. 1st DCA 1974); Bretti v. State, 210 So.2d 472 (Fla.3d DCA 1968); and Decree v. State, 180 So.2d 667 (Fla.lst DCA 1965). Compare Marshall v. State, 344 So.2d 646 (Fla.3d DCA 1977). Neither appellant nor his counsel have responded to the instant motion.
We agree with appellee’s argument set forth in its motion to dismiss this appeal; accordingly, the motion to dismiss is granted.
Granted.